The appeal was taken on April 7th, 1922, in the form prescribed by General Statutes, § 5833. The plea in abatement was filed September 27th, 1922. General Statutes, § 5849, provides that pleas in abatement must be filed not later than the *Page 505 
Friday preceding the first day of the term. The term thus referred to is the next term succeeding the filing of the appeal, which began on the second Tuesday of April (April 11th), hence this plea in abatement must have been filed not later than the Friday preceding the said second Tuesday. General Statutes, §§ 5820, 5833; La Croix v. Donovan, 97 Conn. 414, 418,117 A. 1.
The trial court may, if there is reason for the exercise of such discretion, permit the plea to be filed at a later date, provided it determine that the ends of justice will be served thereby. Where there is no reason for the exercise of such discretion, as in this case, the plea, on motion, will be dismissed. Alling
v. Weissman, 77 Conn. 394, 395, 59 A. 419; Mitchell v.Smith, 74 Conn. 125, 126, 49 A. 909.
The motion to dismiss the plea in abatement is granted.